Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       02-JUN-2021
                                                       09:39 AM
                                                       Dkt. 3 ODAC

                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           DONNA C. WORDEN,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 3DTC-18-050341)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Defendant-Appellant Donna C. Worden’s

application for writ of certiorari, filed on April 28, 2021, is

hereby rejected.

          DATED:   Honolulu, Hawai‘i, June 2, 2021.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Michael D. Wilson

                             /s/ Todd W. Eddins